Broyles, C. J.
1. Under repeated decisions of the Supreme Court and of this court, rulings on the pleadings can not be complained of in a motion for a new trial. This ruling disposes of the 1st special ground of the motion for a new trial in the instant case.
2. “An assignment of error complaining that the court erred in directing a verdict is insufficiently specific to present to this court the question whether the court erred in directing a verdict, unless it is alleged that the court erred in directing the verdict because there were issues of fact which should have been submitted to a jury and evidence introduced which would have authorized a jury to find a different verdict from that directed by the court.” Bosworth v. Nelson, 172 Ga. 612 (158 S. E. 306). Under this ruling, the assignment of error upon the direction of the verdict in the instant case is not sufficiently specific to present to this court the question whether the court erred in directing a verdict.
3. The remaining special grounds of the motion (some of which are not complete and understandable within themselves) show no cause for a reversal of the judgment.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment asffh’med.


MacIntyre and Guen’y, JJ., concur.